Exhibit 10.1

Certain identified information has been omitted from this exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
Registrant if publicly disclosed. Such omitted information is indicated by
brackets (“[**]") in this exhibit.

 

 

FINAL EXECUTION VERSION

 

SUB-JOBBER AGREEMENT

 

(Branded and Unbranded Motor Fuel)

 

 

SUB-JOBBER AGREEMENT, dated as of May 21, 2019 (this "Agreement"), between
Circle K Stores Inc., a Texas corporation ("Seller"), and Lehigh Gas Wholesale
LLC, a Delaware limited liability company ("Purchaser").

 

RECITALS:

 

A.Seller and Purchaser's parent company, CrossAmerica Partners LP, a Delaware
limited partnership ("CrossAmerica"), are parties to the Asset Exchange
Agreement, dated as of December 17, 2018 (as amended from time to time, the
"Exchange Agreement"), pursuant to which, among other things, Seller has agreed
to assign to CrossAmerica certain convenience stores and related assets owned by
Seller (referred to herein as the "Stations") at a series of separate Closings
(as defined in the Exchange Agreement) over a period of approximately two
years.  It is a condition to the first Closing that Seller and Purchaser shall
have entered into this Agreement.

 

B.Seller desires to sell to Purchaser, and Purchaser desires to purchase from
Seller, branded and unbranded motor fuels for resale to the motoring public at
the Stations, upon the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and the respective covenants
and agreements contained herein, the parties hereto hereby agree as follows:

 

1.Sale and Purchase of Products.

 

(a)After each Closing with respect to a Station and during the Term (as defined
in Section 2 below), Seller shall sell and deliver to Purchaser, and Purchaser
shall purchase, receive and pay for, branded and unbranded motor fuels
("Products") for ultimate resale at such Station of the kinds and grades and
under the terms and conditions specifically set forth in Commodity Schedule(s)
annexed hereto and made a part hereof, and upon the other terms and conditions
set forth in this Agreement.  Branded Products shall be sold under the
trademarks, service marks, trade names, brand names, trade dress, logos, color
patterns, color schemes, design schemes, insignia, image standards or other
brand identifications (the "Proprietary Marks") set forth in Commodity Schedule
applicable to such Station.  Each of Seller's suppliers of branded Products
under the Proprietary Marks (and their respective successors and assigns) is
referred to herein as a "Supplier".  Seller shall have the right at its sole
discretion at any time during the Term of this Agreement to (i) change, alter,
amend or

 

--------------------------------------------------------------------------------

 

eliminate any of the trade names, trademarks or brands of Products covered by
this Agreement, (ii) change or alter the quality, grade, or specifications of
any Products covered by this Agreement or (iii) discontinue the availability of
any such Products, in each case to the extent required by any Supplier.

 

(b)Each Commodity Schedule shall be in substantially the form attached hereto as
Exhibit A.  Commodity Schedules covering all of the Stations acquired by
Purchaser at the first Closing, are affixed hereto.  Upon each subsequent
Closing, this Agreement shall be amended by agreement of Seller and Purchaser to
add additional Commodity Schedules covering all of the Stations acquired by
Purchaser at such Closing.  Seller and Purchaser may also amend this Agreement
from time to time by adding other or additional schedules, substituting revised
schedules or by deleting one or more items or provisions from any Commodity
Schedule.  Additional and revised schedules shall be so marked and initialed by
an authorized representative of Seller and by Purchaser and shall be affixed to
and become a part of this Agreement from and after the date appearing on such
additional or revised schedule(s).  Deletions shall be by notice given as
provided herein and effective when accepted.  

 

2.Duration/Term.

 

This Agreement shall be for a term beginning on the date hereof and expiring at
5:00 P.M., Eastern time, on the fifth anniversary of the date of this Agreement
(the "Term"); provided, that this Agreement may be terminated prior to the
expiration of the Term as provided for herein.  Seller shall have the right to
grant temporary extensions of this Agreement of up to 180 days per
extension.  Any such extension shall not be considered a renewal of this
Agreement.

 

3.Quantity.

 

Seller agrees to sell to Purchaser, and Purchaser agrees to purchase from
Seller, all of the Stations' requirements for the Products covered by this
Agreement; provided, however, that (a) Purchaser shall not be required to
purchase any minimum or maximum quantity of Products, (b) during any period for
which the amount of any Products that Seller is required to sell to Purchaser is
prescribed by law, or becomes subject to an allocation by Supplier, the quantity
of such Products covered by this Agreement shall be the quantity so prescribed
or allocated and (c) in the event of any complete suspension of this Agreement,
Purchaser shall be permitted to purchase Products from another source other than
Seller during such period of suspension.

 

4.Price.

 

(a)The prices of the Products covered by this Agreement with respect to each
Station shall be as stated in the applicable Commodity Schedule.  As set forth
on Exhibit A hereto, the intent of the parties is that the prices of Products to
be set forth on the applicable Commodity Schedules will be [**].  In the event
of a change of the Supplier to a Station pursuant to Section 13(b) hereof, or in
the event of any de-branding of a Station to an unbranded Station, the
applicable Commodity Schedule will be amended to reflect the change and the
prices of Products to be set forth on the amended Commodity Schedule will be the
same as the prices then being paid by other Stations supplied with Product of
the same Supplier from the same delivery point; provided, that if there are no
other Stations then being supplied by the same Supplier from the same delivery
point, the prices

-2-

 

--------------------------------------------------------------------------------

 

of Products to be set forth on the amended Commodity Schedule will be
substantially equivalent to the prices then being paid by Seller at the
applicable delivery point under Seller's fuel supply agreements with the
applicable Supplier that are in place as of that date (established as the
relevant branded or unbranded rack price for the applicable terminal, plus or
minus a differential to achieve the equivalent cost of Product as described on
Exhibit A hereto).

 

(b)Purchaser shall pay by Electronic Funds Transfer ("EFT") (or other means
approved by Seller) for all goods delivered to Purchaser by Seller under the
terms of this Agreement.  Except as otherwise set forth in Section 7 hereof at
such times when credit has been extended by Seller, payment shall be made at the
time of delivery.

 

(c)Where Seller requires payment via EFT, Purchaser will establish a commercial
account with a financial institution that provides EFT services and will
authorize Seller to initiate transfers of funds between Purchaser's account and
Seller's accounts for payment of all amounts due to Seller under this Agreement.
Purchaser shall not use, or permit to be used, said commercial account for
personal, family, or household purposes.  Purchaser will provide Seller with all
information and authorization necessary to debit and credit Purchaser's
account.  Purchaser shall maintain at all times funds in its account sufficient
to make payments to Seller at the time of the EFT transaction.  Should any EFT
transaction be rejected by Purchaser's financial institution for Purchaser's
failure to maintain sufficient funds in Purchaser's account, in addition to any
rights Seller may have under this Agreement or the law, Seller may collect a
service charge for each occurrence of such rejection, whether or not payment is
subsequently paid by Purchaser, and Seller may, at its sole discretion, require
that subsequent payments be made by means of cash, certified or cashier's check,
money order, or other means satisfactory to Seller upon, or prior to, the
delivery of products purchased hereunder.  Purchaser shall indemnify, defend and
hold Seller harmless for any losses, costs, or damages arising out of any breach
or violation of this subsection (c).

 

(d)If at any time Seller shall reasonably determine that the financial
responsibility of Purchaser has become impaired or unsatisfactory to Seller, or
should Purchaser be in arrears in its accounts with Seller (beyond any period of
grace set forth herein), Seller may require, as a condition of making further
deliveries under this Agreement, payment by Purchaser of all past due accounts
and cash payment upon, or prior to, all future deliveries.

 

5.Price Regulation.

 

(a)If at any time Seller determines that, due to governmental regulations, it is
unable to increase the price of any of the Products deliverable under this
Agreement by an amount which is sufficient in Seller's judgment to reflect
increases in the cost of such Products to Seller or Seller's Supplier which have
occurred since the date of this Agreement or the date of the last increase in
the price of such Products whichever is later, Seller, at its option, may
terminate this Agreement upon thirty (30) days' written notice to Purchaser, or
may suspend this Agreement while such limitation is in effect.

 

(b)Notwithstanding any other provision of this Agreement, if any state or local
law, rule, regulation, or order (i) regulating the price at which any Products
to be delivered hereunder

-3-

 

--------------------------------------------------------------------------------

 

may be sold and which makes the price at which Product is being sold to
Purchaser  hereunder a violation of such regulation, or (ii) prohibiting Seller
to sell Products to Purchaser under the terms of this Agreement, in either case,
becomes effective during the Term in any state in which such Products is to be
delivered hereunder, Seller shall have the right to terminate this Agreement
immediately solely with respect to the Stations in such state that would receive
Product in violation of such state or local law, rule, regulation or order.

 

6.Control of Retail Pricing, Etc.

 

Purchaser is an independent business with the exclusive right to direct and
control its business operations, including the establishment of the prices at
which products and merchandise are sold.  Seller reserves no control over the
Purchaser's business pursuant to this Agreement.

 

7.Credit.

 

Payment for Products shall be made within five (5) days of delivery; provided,
that the extension of credit to Purchaser hereunder shall be subject to the
terms and conditions of Sections 4(b) and 4(c) and the following:

 

(a)In the event payment is not made on or before the due date, a late payment
charge in an amount established by Seller from time to time, not to exceed the
maximum allowed by law, may be imposed for each month (and any part thereof)
which elapses from due date to the date payment is received by Seller.  Seller's
right to collect a late payment charge does not operate as a waiver against
Seller's right of termination of this Agreement or of any other right that
Seller may have at law or in equity.

 

(b)Seller will furnish to Purchaser statements of Purchaser's account upon
Purchaser's reasonable request.  Payment of any bills or statements shall not
prejudice the right of Purchaser to question the correctness thereof; provided,
however, that all bills and statements rendered to Purchaser by Seller during
any month shall conclusively be presumed to be true and correct after thirty
(30) days following the end of any such month, unless within said thirty (30)
day period Purchaser delivers to Seller written exception thereto setting forth
the item or items questioned and the basis therefor.  Time is of the essence in
complying with this provision.

 

(c)If there are additional business transactions between Purchaser and Seller,
including without limitation those relating to credit sales of products other
than those identified herein, promissory notes, or real estate, unless it is
clearly indicated in writing by Purchaser as to how payments received by Seller
from Purchaser are to be applied, then such payments shall be applied by Seller
in the following order or priority:  (i) trade accounts, (ii) promissory notes,
then (iii) rentals or other amounts due under any other agreement or
transactions.

 

(d)Seller reserves the right to withdraw such credit, or modify the terms and
conditions of such credit, immediately at any time on giving to Purchaser notice
thereof if at any time (i) Seller reasonably determines that the financial
responsibility of Purchaser has become impaired or unsatisfactory to Seller, or
(ii) Purchaser is in arrears in its accounts with Seller beyond any period of
grace set forth herein.  If credit is withdrawn, all amounts then due and owing
shall become payable,

-4-

 

--------------------------------------------------------------------------------

 

and all future sales by Seller to Purchaser shall be for certified or cashier's
check, money order or other means approved by Seller, payable upon, or prior to,
delivery of Product purchased hereunder.

 

(e)Seller shall have the right but not the obligation to offset any indebtedness
owed by Seller or its affiliates to Purchaser or its subsidiaries, against any
indebtedness owed by Purchaser or its subsidiaries to Seller or its affiliates,
whether arising from the sale of goods or products under this Agreement, or from
any other business transaction described in subsection (c) above.

 

(f)In order to secure payment of all Purchaser's present and future indebtedness
owed by Purchaser to Seller at any time during the Term of this Agreement,
Purchaser hereby grants to Seller a security interest and/or a purchase money
security interest in (i) all of Purchaser's inventory of petroleum products
purchased from Seller, regardless of when purchased, (ii) all accounts
receivable owing to Purchaser with respect to such petroleum products regardless
of when or how incurred, and (iii) all proceeds of such inventory and accounts
receivable.  Purchaser shall sign all financing statements and renewals as
necessary to provide public record of this security interest.  In the event of
insolvency of Purchaser, assignment for benefit of creditors, the institution of
bankruptcy, insolvency, reorganization, receivership, debt adjustment, or
liquidation proceedings, by or against Purchaser, or failure of Purchaser to
perform any of the obligations of payment in accordance with the terms of
payment established by Seller from time to time, Seller shall have the option
without notice or demand upon Purchaser to declare an event of default under the
Uniform Commercial Code, and upon any such default, Seller may declare all of
Purchaser's indebtedness to Seller immediately due and payable.  Thereafter
Seller may proceed to enforce payment and may exercise any and all rights
available to it.

 

(g)Seller reserves the right, in its sole discretion, to require from Purchaser
from time to time a security deposit, letter of credit, personal guaranty and/or
other forms of security acceptable to Seller to secure Purchaser's obligations
under this Agreement or any other contract or agreement between Seller and
Purchaser.

 

8.Credit Cards.

 

(a)Purchaser acknowledges that Seller is required by the Suppliers to
participate in and comply with, and is required to assure that Purchaser and its
Dealer-Customers (as hereinafter defined) participate in and comply with, the
requirements of the respective Suppliers' credit card programs including the
right and obligation to accept credit cards issued or accepted by the Suppliers
(and including any fees payable to the Suppliers in connection therewith as
specified by the Suppliers from time to time).  Accordingly, during the Term,
Purchaser shall, and shall cause each Station to, honor each applicable
Supplier's proprietary credit cards and all major credit cards identified in
such Supplier's credit card guide (each a "Card Guide") as an authorized card
for purchases made at such Stations, provided that such sales are made in
accordance with the terms and conditions of the Card Guide. Purchaser
specifically acknowledges receipt of a copy of each applicable Supplier's Card
Guide and agrees to be bound by all of the terms and conditions thereof, as
amended from time to time.  Purchaser shall provide its Dealer-Customers a copy
of the applicable Supplier's Card Guide and cause each such Dealer-Customer to
be bound in writing to comply in full with all of the applicable guidelines and
requirements contained therein.  Purchaser acknowledges that the honoring

-5-

 

--------------------------------------------------------------------------------

 

of the Suppliers' proprietary credit cards and compliance with the terms,
conditions, and requirements of the Card Guides by Purchaser and its
Dealer-Customers is a material and important part of the consideration for this
Agreement.  Seller shall be entitled to receive and retain all incentives,
rebates or other financial benefits payable by any Supplier with respect to
credit card transactions at the Stations, notwithstanding the provisions of
Section 14 below. Purchaser agrees that in no event shall Purchaser or its
Dealer-Customers charge a customer for the extension of credit, impose a credit
price which is higher than the cash price, or apply a surcharge to any amounts
due from any customer making a credit card purchase with any Supplier's
proprietary credit cards utilizing any of their Proprietary Marks.

 

(b)Purchaser understands and acknowledges that the Payment Card Industry Data
Security Standard as amended from time to time (the "PCI DSS") contains clearly
defined standards setting forth the duties of merchants, like the Purchaser, to
secure sensitive cardholder data.  Purchaser shall become informed, and cause
its Dealer-Customers to become informed, of the PCI DSS as the PCI DSS pertains
to the Purchaser's business and the business of each of the Dealer-Customers at
the Dealer-Customer's Station.  Purchaser shall, at all times during the term of
this Agreement, (i) comply, and cause each Dealer-Customer to comply, with the
PCI DSS; (ii) cause all POS and other related network hardware and software at
each Station to be, and remain, PCI DSS certified and compliant; (iii) cause the
POS and related hardware and software at each Station to be regularly monitored,
tested and/or assessed pursuant to the PCI DSS; and (iv) permit, and cause each
Dealer-Customer to permit, Seller and/or Supplier and/or Transaction Card
representative to inspect and/or test the POS and other related network hardware
and software at each of the Stations. Purchaser shall cause each of its
Dealer-Customers to be bound in writing to comply in full with the terms
contained in this subsection (b).

 

(c)Purchaser shall indemnify, defend and hold Seller harmless for any and all
losses, fines, penalties, damages, costs or expenses including without
limitation attorney's fees, arising out of the Purchaser's or any
Dealer-Customer's breach or violation of, or failure to comply with, the PCI DSS
or the Card Guides.  The indemnity provision contained in this subsection (c)
shall survive termination of this Agreement.

 

9.Delivery/Title/Risk of Loss.

 

(a)Products covered by this Agreement will be made available at terminals or
other delivery points set forth on the applicable Commodity Schedule(s) or
otherwise reasonably approved by the parties or, at the parties' election, may
be delivered to a Station by transportation selected by Seller. Purchaser shall
strictly comply with all applicable rules and regulations of terminals and
facilities at which Purchaser receives motor fuel from Seller.  Except as
otherwise provided herein, delivery shall be made in such quantities and at such
times as may be reasonably directed by Purchaser, subject to Seller's right to
adequate notice in advance of desired delivery date.  Purchaser shall ensure
that all trucks, tankers, and lines are (i) clean and ready to receive motor
fuel products under the Proprietary Marks purchased pursuant to this Agreement,
and (ii) properly maintained, in a good state of repair, and in compliance with
terminal rules and instructions and applicable laws and regulation.   Purchaser
shall ensure that all Products purchased hereunder is not mixed, blended or
adulterated with any other substance or product.  Supplier or Seller may refuse
to make delivery into any vehicle that, in the sole judgment of Supplier or
Seller, is unsafe or inadequate.

-6-

 

--------------------------------------------------------------------------------

 

 

(b)Title and risk of loss of all Products covered by this Agreement shall pass
to Purchaser at the time and place of delivery.  Time and place of delivery
shall be when and at the point the Products pass connections between the truck
rack or pipeline flange and Purchaser's or its agent's receiving connections,
transport trucks, tank cars or vessels.  Where Product is delivered by Seller or
its agents, time and place of delivery shall be when, at the place where, the
unloading of Seller's or Seller's agent's tank wagon or transport truck is
completed.

10.Taxes.

 

The parties hereto agree that any duty, tax, fee or other charge which Seller
may be required to collect or pay under any municipal, state, federal or other
laws now in effect or hereafter enacted with respect to the production,
manufacture, inspection, transportation, storage, sale, delivery or use of the
Products covered by this Agreement shall be added to the prices to be paid by
Purchaser for Products purchased hereunder.

 

11.Force Majeure; Failure to Perform.

 

(a)Any delays in or failure of performance of either party hereto shall not
constitute default hereunder or give rise to any claims for damages if and to
the extent that such delay or failure is caused by acts of God or the public
enemy; expropriation or confiscation of facilities; compliance with any order or
request of any governmental authority; acts of war, terror, rebellion or
sabotage or damage resulting therefrom; embargoes or other import or export
restrictions; fires, floods, explosions, accidents, or breakdowns; riots;
strikes or other concerted acts of workers, whether direct or indirect; or any
other causes whether or not of the same class or kind as those specifically
above named which are not within the control of the party affected and which, by
the exercise of reasonable diligence, said party is unable to prevent or provide
against.  A party whose performance is affected by any of the causes set forth
in this paragraph shall give prompt written notice thereof to the other party.

 

(b)Seller shall not be required to make up deliveries omitted on account of any
of the causes set forth in subsection (a) above.

 

(c)Nothing in this Section 11 shall excuse Purchaser from making payment when
due for deliveries made under the Agreement.  

 

12.Determination of Quantity and Quality.

 

The quantity and quality of Products sold hereunder shall be for all purposes
conclusively deemed to be the quantity and quality set forth in Seller's
document of delivery unless within twenty-four (24) hours of delivery Purchaser
notifies Seller orally, and delivers to Seller written notice with seventy-two
(72) hours, of any claimed shortage in quantity or claimed deviation in quality.
Failure of Purchaser to provide notice as set forth herein shall operate as a
waiver and release of any and all claims by Purchaser.  Purchaser's written
notice, or the absence thereof, shall be conclusive with respect to the fact of
and the time and date of notice under this paragraph.  Time is of the essence in
complying with this provision.

 

-7-

 

--------------------------------------------------------------------------------

 

13.Trademarks.

 

(a)Purchaser understands and agrees that Seller is not a licensee of any
Supplier's brands and may only allow Purchaser's non-exclusive use of the
Proprietary Marks owned, controlled, or used by a Supplier subject to prior and
continuing permission given by such Supplier. So long as the Supplier grants
such permission, Seller grants such permission to Purchaser and Purchaser's
dealer-customers who are operating the Stations as set forth on the applicable
Commodity Schedules hereto (each a "Dealer-Customer") to use the Proprietary
Marks at the Supplier-approved Stations.  Such permission is granted solely to
designate the origin of such Products and such Proprietary Marks may be used by
Purchaser and by such Dealer-Customers solely at such Stations.  Purchaser
acknowledges and agrees that each Supplier may promulgate from time to time
standards, policies, guidelines, procedures, programs, requirements,
specifications, standards, and instructions (as the case may be, "Image and
Operations Guidelines") regarding image, appearance, station operations,
promotions, advertising, the size and location of signs, the wearing of
uniforms, and other matters related to the sale of motor fuels under the
Proprietary Marks.  Purchaser agrees that such Image and Operations Guidelines
may be promulgated by any means, including without limitation Seller's and/or
the applicable Supplier's marketing website, email or other electronic
means.  Irrespective of the means in which such Image and Operations Guidelines
are promulgated, Purchaser shall comply fully with the Image and Operations
Guidelines as they exist, or may be modified, from time to time, and cause its
Dealer-Customers who use the Proprietary Marks at the Stations to do the
same.  Failure on the part of Purchaser, the Dealer-Customers, or the Stations
to comply fully with the Image and Operations Guidelines shall be grounds for
termination of this Agreement (subject to any periods of grace set forth
herein). Purchaser shall not sell, or permit the sale of, the petroleum products
of others at the Stations under any Proprietary Marks owned, used, or controlled
by the applicable Supplier.  Purchaser agrees that each Supplier retains the
right, subject to requirements of law, to withdraw the right to use its
Proprietary Marks from Seller or Purchaser at any time notwithstanding any
request or demand by Seller to the contrary and any such withdrawal shall be
without Seller's liability to Purchaser.

 

(b)Any substitution or other change from one Supplier to a different Supplier to
any Station, or any change of an unbranded Station to a branded Station or of a
branded Station to an unbranded Station, shall require the prior written consent
of Seller (including the approval of Alimentation Couche-Tard Inc’s global fuels
group) in its sole discretion.  In the event of any market withdrawal or other
event resulting in a Supplier ceasing to supply motor fuel to a geographical
region in which a Station is located, Seller shall have the right, with respect
to any one or more of such Stations, to substitute the trademarks, brand names,
and/or other brand identifications owned, used, or controlled by a petroleum
products supplier other than the applicable Supplier for the applicable
Supplier's Proprietary Marks.  In the event of such substitution, all references
in this Agreement to the Proprietary Marks of the former Supplier shall be
deemed to refer to the trademarks, brand names, and/or other brand
identifications substituted by Seller hereunder and all references to the
"Supplier" shall be deemed to refer to the supplier who owns, uses, or controls
said trademarks, brand names and/or other brand identifications substituted by
Seller hereunder.  Purchaser shall be solely responsible for all costs incurred
in connection with any de-branding or brand conversion at any Station including,
without limitation, all required capital expenditures to de-brand or re-brand
the Station and any volume penalties or other amounts payable to the outgoing
Supplier (including any requirements to reimburse any

-8-

 

--------------------------------------------------------------------------------

 

unamortized balances of any Incentives (as defined in Section 14) previously
received with respect to the Station as provided for in Section 14 below).

 

(c)Upon termination or expiration of this Agreement with respect to any Station,
Purchaser shall discontinue the posting, mounting, display or other use of the
Proprietary Marks, except only to the extent they appear as labels or
identification of products manufactured or sold by Seller and are still in the
containers or packages designed or furnished by Seller.  In the event that
Purchaser fails to do so to the satisfaction of Seller or the applicable
Supplier, subject to applicable law, Seller and the Supplier (i) shall have the
right to cause any and all signage, placards, and other displays bearing the
Proprietary Marks to be removed from the Stations; and (ii) shall have the right
to use any means necessary to remove, cover or obliterate the Proprietary Marks,
including entry to the Stations, to do so.  In the event the Seller or the
Supplier take any such action hereunder, Purchaser shall bear all costs and
expenses thereof, including without limitation the costs of removing,
obliterating, or covering the Proprietary Marks, attorney fees, and other legal
costs and expenses.  Under no circumstances will Purchaser display signage
bearing the Proprietary Marks at any Station without the prior written approval
of Seller.

 

(d)Purchaser shall not mix, commingle, adulterate, or otherwise change the
composition of any of the Products purchased hereunder under the Proprietary
Marks and resold by Purchaser.  Purchaser shall ensure through its contracts
with its Dealer-Customers that the Dealer-Customers shall not mix, commingle,
adulterate, or otherwise change the composition of any of the Products purchased
under the Proprietary Marks and resold by such Dealer-Customers.

 

(e)Purchaser hereby grants the right, and agrees to cause each Dealer-Customer
to grant the right, to both Seller and the applicable Supplier, to enter the
Purchaser's place of business and the Stations, as applicable, and to examine at
any time, and from time to time, the contents of tanks or containers in which
any Products purchased hereunder are stored and to take samples therefrom and,
if in the opinion of Seller or the Supplier, any samples thus taken are not the
Products and in the condition in which delivered by Seller or the Supplier to
Purchaser, then Seller may at its option terminate this Agreement.  If there
shall be posted, mounted, or otherwise displayed on or in connection with the
Stations any sign, poster, placard, plate, device or form of advertising matter
whether or not received from Seller, consisting in whole or in part of the
Proprietary Marks or any other trade name, trademark, brand name, label,
insignia, symbol or imprint owned, controlled or used by the Supplier in its
business, Purchaser agrees that through its contracts with the Dealer-Customers,
it will ensure that the Dealer-Customers at all times display at their
respective Stations the same properly and discontinue the posting, mounting or
display of same immediately upon Purchaser's ceasing to sell the Supplier's
branded motor fuels (or other branded products of Seller) or in any event upon
demand by Seller.  Purchaser further agrees to take no action, or otherwise do
anything or fail to do anything, that will diminish, reduce, injure, dilute, or
otherwise damage the value of the Proprietary Marks or other trademarks or
identifications of any Supplier or to allow the Dealer-Customers to take any
action, that will diminish or dilute the value of such Proprietary
Marks.  Purchaser shall cause those Dealer-Customers marketing branded motor
fuel purchased hereunder at the Stations to agree in writing to take no action,
or otherwise do anything or fail to do anything, that will diminish, reduce,
injure, dilute, or otherwise damage the value of the Proprietary Marks or other
trademarks or identifications of any Supplier.

 

-9-

 

--------------------------------------------------------------------------------

 

(f)While using the Proprietary Marks at the Stations, Purchaser shall conduct,
and cause Dealer-Customers to conduct, only such businesses or activities at the
Stations that are customary for the operation of a convenience store with retail
fuel operations, unless otherwise approved in writing by Seller.  Neither
Purchaser nor Dealer-Customers shall use the Proprietary Marks as part of
Purchaser's corporate name or other name.

 

(g)Purchaser understands that each Supplier may require retail service station
dealers operating under the Proprietary Marks and their employees to attend and
complete Supplier conducted or sponsored training programs from time to
time.  Purchaser shall cause its employees, and its Dealer-Customers and their
employees, to attend and complete such training as may be required by each
applicable Supplier.  Seller shall be under no obligation to bear any costs or
expenses associated with the attendance of Purchaser, Purchaser's employees,
Dealer-Customers, or the employees of Dealer-Customers at such training.

 

(h)Purchaser shall participate in, and cause Purchaser's Dealer-Customers to
participate in, each Supplier's image evaluation program, "mystery" or shop
audit program, or any other similar program, conducted or sponsored by such
Supplier.  Purchaser shall be fully responsible to Supplier for any penalties,
loss or shortfall of incentives, costs (including costs incurred in connection
with any de-branding of a Station) or other losses incurred as a result of any
sub-standard performance or failure to comply with any such program.  Purchaser
shall promptly take corrective action, and cause its Dealer-Customers to take
corrective action, as required by each Supplier to bring the Stations into
compliance with the Supplier's Image and Operations Guidelines. Purchaser
understands and agrees that Purchaser's failure to comply, or the failure of any
Dealer-Customer to comply, with the foregoing terms is deemed to be a material
breach of this Agreement.

 

(i)At no time may Purchaser use, or permit its Dealer-Customers to use, any
trademarks, trade dress, logo types, or names confusingly similar to the
Proprietary Marks.

 

14.Program Funds, Incentives, Rebates, Etc.

 

(a)The parties acknowledge that, from time to time, the Suppliers may make
available to Seller or Purchaser various incentive programs, rebates, image
investments, training, promotional programs, co-op funds and the like
(collectively, "Incentives"), with respect to the Stations.  Seller shall pass
along to Purchaser all Incentives received by Seller with respect to the
Stations, subject to the terms and conditions of this Section 14.

 

(b)Purchaser acknowledges that certain Incentives (such as image funds) may be
required to be amortized over a period of time in accordance with the applicable
Supplier’s standard amortization program for such Incentives and, as a condition
to Purchaser's receipt of such Incentives, Seller and/or Purchaser may be
required to execute one or more written agreements regarding their obligations
in connection with such Incentives including, for example and without
limitation, an incentive agreement, amortization agreement or promissory
note.  Purchaser agrees to comply with the terms and conditions of any such
written agreement and, if this Agreement is terminated or not renewed for any
reason, Purchaser shall be solely responsible for (and agrees to pay Seller upon
demand for) the amount of any then unforgiven (unamortized)

-10-

 

--------------------------------------------------------------------------------

 

or unpaid portion of Purchaser's obligations for such Incentives at the
effective date of such termination.

 

15.Customer Service Standards.

 

While the Stations are using any Proprietary Marks hereunder, Purchaser agrees
to, and shall cause each of its Dealer-Customers at the applicable Station to
agree in writing to:  (a) render appropriate, prompt, efficient, courteous
service at the Station to the customers of the Station for such Products; (b)
respond expeditiously to all complaints of such customers, making fair
adjustment when appropriate, and otherwise conduct its business at the Station
in a fair and ethical manner and maintain the facilities, all in a manner which
will foster customer acceptance of and desire for the Products sold by Seller to
Purchaser; (c) provide sufficiently qualified and neatly dressed attendants,
uniformed as appropriate to render first‑class service to customers at the
Stations; (d) maintain the rest rooms clean, orderly, sanitary and adequately
furnished with rest room supplies; (e) not employ or permit any illegal,
unethical, coercive, deceptive or unfair practices in the operation of the
Stations; (f) assist in maintaining a high level of customer acceptance of
Supplier's Proprietary Marks by keeping the Station open for dispensing of
Products associated with such Proprietary Marks during such hours each day and
days each week as may be specified by Seller or Supplier; (g) keep the Station
free of debris, trash, and fire hazards; (h) not illegally store or illegally
sell illegal or prescription drugs or permit the same to be used or consumed at
the Station; (i) not display, use, store, offer for sale, or rent any item of a
pornographic nature at the Station (such items shall include, without
limitation, pornographic, sexually explicit, or so-called "adult": magazines,
videotapes, compact disks, digital video disks, or other like items); (j)
prohibit the illegal sale or illegal storage of intoxicating beverages at the
Station; (k) offer three (3) grades of gasoline products branded under the
Proprietary Marks for sale to the public in an amount adequate to meet the needs
of the Station's customers; and (l) to the extent permitted by applicable law,
ensure that all employees at the Stations are able to understand and speak in
the English language with sufficient fluency to communicate effectively with
customers and emergency response personnel.

 

16.Inspection of Stations and Records.

 

Seller and/or the Suppliers shall have the right to inspect Purchaser's
operation of its business and the operation of the motor fuel dispensing
business at each of the Stations, to verify that Purchaser, Dealer-Customers,
and the Stations are in compliance with all (a) contractual obligations
contained in this Agreement and the contracts entered between Purchaser and the
Dealer-Customers, including but not limited to the use of the Proprietary Marks,
and (b) federal, state and local laws and regulations pertaining to the
environmental protection and trademark use.  In order that Seller and/or the
Suppliers may exercise the foregoing rights, Purchaser shall permit Seller
and/or the Suppliers to enter its place of business for purposes of conducting
an inspection and audit.  Purchaser shall, upon reasonable notice and at any
reasonable time, cause any contract between Purchaser and its Dealer-Customers
who operate Stations to include a provision allowing Seller and/or the
applicable Supplier to enter the Station for purposes of conducting an
inspection and audit permitted under this Section.  As part of any inspection
and audit, Seller and/or the Supplier shall be allowed to review all records
including, but not limited to, all records of deliveries, sales and inventory
reconciliation.  Seller and/or the applicable Supplier may, at any reasonable
time and without prior notice, conduct a walk through and visual inspection of
each Station.

-11-

 

--------------------------------------------------------------------------------

 

 

17.Dealer-Customer/Station Obligations.

 

Purchaser understands and agrees that all Dealer-Customers and all Stations at
which the Products are marketed are required to comply with the applicable
Supplier's image, appearance, marketing and other operating guidelines and
standards and with other requirements contained in this Agreement.  Purchaser
shall cause each Dealer-Customer selling Products under the Proprietary Marks to
be contractually bound, in writing, to comply with all such Supplier guidelines
and standards, and all such other requirements contained herein.

 

18.Environmental Compliance.

 

Purchaser recognizes that it, and its Dealer-Customers, are handling hazardous
substances.  Purchaser agrees that, in receiving, storing, handling, offering
for sale, selling, delivering for use, exchanging in trade or using itself
Products purchased from Seller, Purchaser shall, in all respects exercise, and
obligate its Dealer-Customers in writing to exercise, the strictest care
required by law.  Purchaser shall comply, and cause its Dealer-Customers to
comply, with any and all applicable federal, state and local laws, ordinances,
as exist now or hereinafter come into force, including, but not limited to,
those governing (a) dispensing equipment, (b) pollution, (c) the maximum sulfur
content of fuel, (d) the maximum reid vapor pressure of motor fuel, (e) the
oxygen content of motor fuel, (f) the dying requirements for diesel fuel, (g)
the maximum lead content of motor fuel, (h) the labeling of pump stands and
dispensers of motor fuel, (i) the use and labeling of product containers, (j)
the use, maintenance and labeling of product storage tanks, (k) the prevention
of spills, leaks, venting or other improper escape from product containers or
storage tanks, (l) performing inspections of underground storage tanks,
connections, pumps, and associated equipment, (m) preparing and maintaining
accurate records required by law, including, without limitation records
of  inspections, product measurements, and reconciliations, (n) underground
storage tank financial responsibility requirements; and (o) the method of
cleanup or disposal of product which has leaked, spilled, vented or otherwise
improperly escaped from containers or storage tanks.  PURCHASER WILL DEFEND,
INDEMNIFY AND HOLD SELLER, ITS SUCCESSORS AND ASSIGNS, HARMLESS AGAINST ALL
LOSSES, CLAIMS, CAUSES OF ACTION, PENALTIES, FINES, LIABILITIES, ATTORNEYS' FEES
AND INTEREST ARISING OUT OF ANY FAILURE OF COMPLIANCE WITH THE PROVISIONS OF
THIS SECTION, and such failure shall entitle Seller to terminate this Agreement
and any mutual contract with Purchaser immediately as it applies to the Products
affected by such failure or other products which require the same standard of
care.

 

19.Termination.

 

(a)This Agreement shall automatically terminate upon expiration of the Term
stated in Section 2 hereof.

 

(b)This Agreement may be terminated by Seller:(i) if Purchaser makes any
material false or misleading statement or representation to Seller; (ii) if
Purchaser becomes insolvent or commits an act of bankruptcy or takes advantage
of any law for the benefit of debtors or Purchaser's creditors, or if a receiver
is appointed for Purchaser; (iii) if Purchaser fails to pay in a timely manner
any sums when due hereunder; (iv) if Purchaser defaults in any of its
obligations under this Agreement

-12-

 

--------------------------------------------------------------------------------

 

and such default continues for ten (10) business days after Seller's delivery of
written notice of default to Purchaser; (v) under the circumstances described in
causes for termination by Seller contained elsewhere in this Agreement; (vi) if
Purchaser engages in fraud or criminal misconduct relevant to the operation of
the business of the Purchaser; (vii) if Purchaser is convicted of a felony or of
a misdemeanor involving fraud, moral turpitude or commercial dishonesty, whether
or not the crime arose from the operation of the business of the Purchaser;
(viii) if Purchaser fails to assure compliance with any Supplier's image and
other applicable standards or requirements Agreement and such default continues
for ten (10) business days after Seller's delivery of written notice of default
to Purchaser; or (ix) any other grounds under which termination of a franchise
is permitted under the Petroleum Marketing Practices Act (P.L. 95‑297).

 

(c)This Agreement may be terminated by Purchaser:  (i) if Seller makes any
material false or misleading statement or representation to Purchaser; (ii) if
Seller becomes insolvent or commits an act of bankruptcy or takes advantage of
any law for the benefit of debtors or Seller's creditors, or if a receiver is
appointed for Seller; (iii) if Seller defaults in any of its obligations under
this Agreement and such default continues for ten (10) business days after
Purchaser's delivery of written notice of default to Seller; or (iv) under the
circumstances described in causes for termination by Purchaser contained
elsewhere in this Agreement.

 

(d)Upon loss of Seller's right to grant any of the Proprietary Marks, Seller or
Purchaser may terminate this Agreement with respect to the applicable Stations
selling Products under those Proprietary Marks. Neither party will be liable for
the consequences of such loss unless they result from an act by such party taken
in bad faith for the purpose of causing the loss of Seller's right to grant the
right to use the trademark.

 

(e)Termination of this Agreement by either party for any reason shall not
relieve the parties of any obligation theretofore accrued under this Agreement.

 

20.Sale or Assignment.

 

(a)This Agreement is personal to Purchaser and Seller.  Neither party may sell
or assign its rights under this Agreement, whether directly or indirectly, by
operation of law or otherwise, without first receiving consent of other party in
writing, which may be granted or withheld by such other party in its sole
discretion; provided, that either party may assign this Agreement to any of its
direct or indirect wholly owned subsidiaries upon prior written notice to other
party, and, in the event of any such assignment, the assigning party shall
nevertheless remain fully responsible to other party for all obligations of the
assigning party hereunder.  Any purported assignment in violation of this
Section 20 shall be void and of no force and effect.

 

(b)Without limitation of the foregoing, any direct or indirect change in control
(a "Change in Control") of Purchaser including, without limitation, the sale,
conveyance, alienation, transfer or other change of interest in, or title to, or
beneficial ownership of, any voting stock, membership interest, or partnership
interest, of or in the Purchaser, whether voluntarily, involuntarily, by
operation of law, merger or otherwise, shall be construed as an assignment or
transfer of Purchaser's rights under this Agreement.  A Change in Control shall
be deemed to occur whenever a party gains the ability to influence the business
and affairs of Purchaser or any of its direct or indirect

-13-

 

--------------------------------------------------------------------------------

 

parent companies, including CrossAmerica.  A party who owns, or otherwise
possesses, directly or indirectly, fifty percent (50%) or more of the stock,
membership interest, partnership interest or beneficial interest of Purchaser,
any direct or indirect parent of Purchaser that is a subsidiary controlled by
CrossAmerica or the general partner of CrossAmerica, or the general partner of
CrossAmerica, shall be deemed to have such ability.  Thus, by way of example
only, the following, without limitation, would constitute a Change in Control
resulting in an assignment or transfer of Purchaser's rights under subsection
(a) above: the transfer of 50% or more of the stock of, or membership,
partnership, or beneficial interest in, Purchaser, or the general partner
interests in CrossAmerica, or in the general partner of CrossAmerica.  Seller
may in its sole discretion elect to terminate this Agreement at any time upon or
after any Change in Control unless Seller agrees otherwise in writing at the
time it consents to such assignment.

 

(c)No assignment or transfer shall affect the continuing primary liability of
the assigning party (which liability, following assignment or transfer shall be
joint and several with the assignee).  No consent to any of the foregoing shall
operate as a waiver in any subsequent instance.

 

(d)This Agreement shall be binding upon the successors and permitted assigns of
the respective parties hereto.

 

21.Express Warranties.

 

Seller warrants that the Products supplied hereunder will conform to the
promises and affirmations of fact made in Seller's current technical literature
and printed advertisements, if any, related specifically to such Products; that
it will convey good title to the Products supplied hereunder, free of all liens,
and that the Products supplied hereunder meet such specifications as have been
expressly made a part of this Agreement.  THE FOREGOING WARRANTIES ARE EXCLUSIVE
AND ARE IN LIEU OF ALL OTHER WARRANTIES, WHETHER WRITTEN, ORAL OR IMPLIED.  THE
WARRANTY OF MERCHANTABILITY, IN OTHER RESPECTS THAN EXPRESSLY SET FORTH HEREIN,
AND WARRANTY OF FITNESS FOR PARTICULAR PURPOSE, IN OTHER RESPECTS THAN EXPRESSLY
SET FORTH HEREIN, ARE EXPRESSLY EXCLUDED AND DISCLAIMED.

 

22.Liability; Indemnification.

 

(a)Neither Seller nor any Supplier shall be liable to Purchaser, any
Dealer-Customer or any other person for any damage to or loss of property, or
for injury to or death of persons, or for the violation by Purchaser or, any
Dealer-Customer , of any governmental statute, law, regulation, rule, or
ordinance, arising from the operation or activities of Purchaser, or any
Dealer-Customer pursuant to this Agreement.  Purchaser shall indemnify, protect,
defend, and save Seller and each Supplier harmless from and against any and all
losses, claims, liabilities, environmental cleanup costs, fines, penalties,
suits and actions, judgments and costs, including attorneys' fees and the costs
of litigation (collectively “Loss”), which shall arise from, or grow out of, any
injury to or death of persons, or damage to or loss of property, or violation by
Purchaser, or any Dealer-Customer of any governmental statute, law, regulation,
rule, or ordinance, directly or indirectly resulting from, or in any way
connected with (a) Purchaser's performance of this Agreement, (b) any
Dealer-Customer of any contract with Purchaser for the supply of motor fuel at

-14-

 

--------------------------------------------------------------------------------

 

the Dealer-Customer's Station, (c) the operations of Purchaser or any
Dealer-Customer, or activities of any other person, at the respective Stations,
or (d) the condition of any Station or of the adjoining streets, sidewalks or
ways, irrespective of whether such injury, death, damage or loss is sustained by
Purchaser, any Dealer-Customer or any other person which may seek to hold Seller
or any Supplier liable provided, however, Purchaser shall hold no indemnity
obligation hereunder for Loss if such Loss results from Seller’s or Supplier’s
gross negligence or intentional misconduct.  The existence or non-existence of
any insurance required under this Agreement will not limit Purchaser's indemnity
or other obligations under this Agreement.  This indemnity shall survive the
termination or nonrenewal of this Agreement.

 

(b)In no event shall any party be liable for any punitive, incidental,
consequential, special or indirect damages, including loss of future revenue or
income, loss of business reputation or opportunity relating to the breach or
alleged breach of this Agreement, or diminution of value or any losses based on
any type of multiple of EBITDA, except in the case of fraud.

 

23.Purchaser's Insurance Requirements.

 

Purchaser shall maintain insurance, and cause each Dealer-Customer to maintain
insurance, from a reputable insurance carrier authorized to do business in the
states in which Purchaser does business and in which Stations are located, as
applicable, of the types and not less than the coverage amounts that Seller may
require from time to time. All such insurance will name Seller as an additional
insured and will be primary as to any other existing, valid and collectible
insurance.  If Seller so requires, Purchaser and each Dealer-Customer shall
furnish Seller with certificates of such insurance that provide that coverage
will not be canceled or materially changed prior to 30 days' advance written
notice to Seller. The insurance required hereunder in no way limits or restricts
Purchaser's obligations under the law or this Agreement as to indemnification of
Seller.  Further, the insurance to be carried shall in no way be limited by any
limitation placed upon the indemnity therein given as a matter of law.

 

24.Confidential Information.

 

(a)Purchaser acknowledges that Seller and/or Supplier may be disclosing and
transmitting to it certain confidential and proprietary information of Seller
and/or Supplier, including without limitation guidelines, manuals, methods,
policies, procedures, programs, software, firmware, specifications, standards
(both operational and visual), strategies, and other related information
("Confidential Information") in connection with Purchaser's operation of any
Station. Such Confidential Information may be in written, oral or electronic
(that is, transmitted or stored via Supplier or Seller's web site, or via email,
IM, CD, DVD, or other similar electronic means) form. Except where otherwise
required by law, Purchaser shall:  (i) treat and maintain Confidential
Information as confidential;  (ii) use Confidential Information only for the
operation of the Stations under this Agreement; and (iii) restrict disclosure of
Confidential Information only to Purchaser and its officers, directors,
employees, contractors or agents who are directly connected with the performance
of work and require knowledge of the Confidential Information.

 

-15-

 

--------------------------------------------------------------------------------

 

(b)Purchaser may not use, or cause or permit to be used by, or disclose to, or
cause or permit to be disclosed to, third parties any Confidential Information
for purposes other than operating the Stations under this Agreement.

 

(c)Purchaser acknowledges that any failure to comply with the requirements of
this Section 24 will cause Seller or Supplier irreparable injury.  The
provisions of this Section 24 will survive the termination or expiration of this
Agreement and apply to all Confidential Information disclosed or transmitted to
Purchaser, whether prior to, during or after the expiration, termination, or
nonrenewal of this Agreement.

 

(d)Prior to the disclosure of any Confidential Information to its
Dealer-Customers, and as a condition precedent thereto, Purchaser shall cause
each Dealer-Customer to agree in writing to comply with terms and conditions
substantially similar to those contained in this Section.

 

25.Non-Exclusive Territory.

 

Nothing in this Agreement grants Purchaser or any Dealer-Customer an exclusive
territory to market or resell any petroleum products purchased from Seller
hereunder.  Seller reserves the right to market or sell, and authorize others to
market or sell, petroleum products in any manner Seller chooses, including
through its own retail outlets or through designated wholesalers or other
retailers.

 

26.No Third Party Beneficiaries.

 

This Agreement is personal to Purchaser and is intended for the sole use and
benefit of Seller and Purchaser.  Nothing contained herein shall be deemed,
interpreted, or construed to create, or express any intent to create, third
party beneficiary rights in favor of any person or entity, except for any
indemnified party (or other person entitled to be indemnified pursuant to this
Agreement), and Seller and Purchaser specifically state and agree that no such
intent exists.

 

27.Entire Agreement.

 

This Agreement cancels and supersedes all prior written and unwritten
agreements, attachments, schedules, appendices, amendments, promises, and
understandings between the parties pertaining to the matters covered under this
Agreement and is a final, complete and exclusive statement of the agreement
between Seller and Purchaser.  THERE ARE NO ORAL UNDERSTANDINGS, REPRESENTATIONS
OR WARRANTIES AFFECTING IT.  EXECUTION OF THIS AGREEMENT BY PURCHASER IS AN
ACKNOWLEDGEMENT THAT NO REPRESENTATIONS NOT SET FORTH IN WRITING HEREIN HAVE
BEEN MADE OR RELIED UPON BY PURCHASER.

 

28.Nature of Agreement; Etc.

 

(a)In consideration of the granting and execution of this Agreement, it is
understood and agreed that there shall be no contractual obligation to extend or
renew the period or

-16-

 

--------------------------------------------------------------------------------

 

terms of this Agreement in any way, and the parties agree that this Agreement
shall not be considered or deemed to be any form of "joint venture" or
"partnership".

 

(b)Both parties expressly agree that it is the intention of neither party to
violate statutory or common law and that if any section, sentence, paragraph,
clause or combination of same in this Agreement is in violation of any law, such
sentences, paragraphs, clauses or combination of same shall be inoperative and
the remainder of this Agreement shall remain binding upon the parties hereto.

 

(c)The parties to this Agreement have discussed the provisions herein and find
them fair and mutually satisfactory and further agree that in all respects the
provisions are reasonable and of material significance to the relationship of
the parties hereunder, and that any breach of a provision by either party hereto
or a failure to carry out said provisions in good faith shall conclusively be
deemed to be substantial.

 

(d)This Agreement shall be deemed to have been drafted by all parties hereto
and, in the event of dispute, each party waives the defense of contra
proferentum.

 

29.Equitable Remedies/Attorneys' Fees.

 

(a)Each party agrees that money damages may not be a sufficient remedy for the
breach of this Agreement and that, therefore, in addition to all remedies
available at law, each party shall be entitled to specific performance,
injunctive relief, declaratory judgment and/or other equitable remedies, as
appropriate.  Each party agrees to waive any requirement for the posting of bond
in conjunction with such other party's effort to seek equitable remedies.  

 

(b)It is hereby agreed to and understood by the parties to this Agreement that
the prevailing party in a proceeding for either party to secure or protect its
rights under this Agreement or to enforce the terms thereof shall be entitled to
recover from the other party all reasonable attorneys' fees and other legal
costs incurred by such party to secure or protect its rights under this
Agreement or to enforce the terms thereof, whether at law or in equity.  The
prevailing party in a proceeding for either party to enforce any termination of
this Agreement shall also be entitled to reimbursement by the other party for
all reasonable attorney's fees and litigation expenses incurred to enforce any
termination of this Agreement.

 

(c)A party's termination of this Agreement shall not prejudice such party's
right to seek monetary damages or equitable relief against the other party.  All
powers and remedies available at law and in equity, including the right to
terminate this Agreement under the PMPA, shall be cumulative and not exclusive
of any other powers and remedies available by virtue of this Agreement, and no
delay or omission of such termination party in exercising any right or power
accruing upon any breach of, or default under any provision of this Agreement
shall impair any other or subsequent breach or impair any rights or remedies
consequent thereto.  No waiver by either party of any breach of any of the
covenants or conditions herein contained to be performed by the other party
shall be construed as a waiver of any succeeding breach of the same or any other
covenant or condition.

 

-17-

 

--------------------------------------------------------------------------------

 

30.PMPA Summary of Rights.  

 

Purchaser hereby acknowledges receipt of a copy of the Summary of Rights under
the Petroleum Marketing Practices Act (the "PMPA"), prepared pursuant to PMPA
Section 104(d), 15 U.S.C. §2804(d).

 

31.Notices.

 

All notices and other communications given or made pursuant hereto shall be in
writing and shall be deemed to have been duly given on the date delivered, if
delivered personally, on the next business day if delivered by overnight
courier, on the fifth Business Day after being mailed by registered or certified
mail (postage prepaid, return receipt requested), in each case, to the parties
at the following addresses (or at such other address for a party as shall be
specified by notice given in accordance with this Section):

 

(a)If to Purchaser, to:

 

Lehigh Gas Wholesale LLC

600 Hamilton Street, Suite 500

Allentown, Pennsylvania 18101

Attention:  Gerardo Valencia

email:  Gerardo.Valencia@CircleK.com

 

(b)If to Seller, to:

 

Circle K Stores Inc.

1130 W. Warner Rd.

Tempe, Arizona 85284

Attention:  T. Alex Miller

email: TMiller3@CircleK.com

 

No provision of this Agreement, including this Section, shall be deemed to
constitute consent to the manner and address for service of process in
connection with any legal proceeding (including such arising out of or in
connection with this Agreement), which service shall be effected as required by
applicable law.

 

32.Modification or Amendment.

 

Seller and Purchaser may modify, waive or amend any material term of this
Agreement only by a written instrument duly executed and delivered by each party
after receiving the prior written consent of the Conflicts Committee (the
"Conflicts Committee") of the board of directors of Purchaser’s general partner,
(which written consent may be waived in the Conflicts Committee's discretion);
provided, that amendments made pursuant to the third sentence of Section 2(b)
hereof to add Commodity Schedules for the Stations acquired by Purchaser at each
Closing, in form and substance consistent in all material respects with the form
of Commodity Schedule set forth on Exhibit A hereto, shall not require approval
of the Conflicts Committee.  Any consent,

-18-

 

--------------------------------------------------------------------------------

 

approval, decision or waiver that is required to be given or made, or that may
be given or made, by Purchaser with respect to the transactions contemplated
hereby that could reasonably be expected to have a material adverse effect on
Purchaser shall first be referred to the Conflicts Committee for consideration,
and the Conflicts Committee shall be permitted no less than fifteen business
days to make a recommendation with respect to the consent, approval, decision or
waiver.

 

33.Governing Law.

 

This Agreement shall be governed by and construed in accordance with the law of
the State of Texas, without regard to the conflicts of laws principles thereof.

 

34.Counterparts.

 

This Agreement may be executed in the original or by telecopy or electronic
transmission of a .pdf file containing an executed signature page, in any number
of counterparts, each of which shall be deemed to be an original and all of
which together shall constitute one and the same instrument.

 

35.Waiver of Jury Trial.

 

To the fullest extent permitted by applicable law, each party hereto hereby
irrevocably waives any right to have a jury participate in resolving any suit,
action or proceeding arising out of or relating to this Agreement or any of the
transactions contemplated hereby.

 

 

 

 

 

[REMAINDER  OF  PAGE  INTENTIONALLY  LEFT  BLANK;

SIGNATURES  APPEAR  ON  FOLLOWING  PAGE]




-19-

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Sub-Jobber Agreement has been duly executed and
delivered by the duly authorized officers of each of the parties hereto as of
the date first written above.

 

CIRCLE K STORES INC.

 

 

By ___/s/ Aaron Brooks_________________

      Aaron Brooks

      Assistant Secretary

 

 

LEHIGH GAS WHOLESALE LLC

 

 

By __/s/ Michael W. Federer_____________

      Michael W. Federer

      Senior Director Legal and Corporate Secretary




-20-

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

COMMODITY SCHEDULE (SUB-JOBBER)

 

 

SELLER:Circle K Stores Inc.

 

PURCHASER:Lehigh Gas Wholesale LLC or its affiliate

 

STATION:Site No. ______ADDRESS: ________________________________

 

DELIVERY POINT:__________________________________________

 

SUPPLIER:__________________________________________

 

PRODUCTS:All grades of gasoline, diesel and all other motor fuels

 

This Commodity Schedule is attached to, and made a part of, a certain Sub-Jobber
Agreement, dated as of May 21, 2019 (as amended from time to time, the
"Agreement"), between Circle K Stores Inc. and Lehigh Gas Wholesale
LLC.  Capitalized terms used and not otherwise defined in this Commodity
Schedule have the same meanings used in the Agreement.

 

1.Quantity.  Except as otherwise provided in the Agreement, the quantity of
Products covered by this Commodity Schedule shall be all of Purchaser's
requirements at the above Station.  Purchaser shall not be required to purchase
any minimum or maximum quantity of Products.

 

2.Price.  Seller’s price per gallon to be paid by Purchaser shall be as
follows:  

 

Branded Product:  The Supplier's posted branded rack price per gallon of the
applicable Product at the applicable delivery point that is in effect at the
time loading commences, plus all applicable taxes and all fees, plus State
loading and environmental fees, if any, plus or minus the applicable margin set
forth below:

 

Regular:____ cents per gallon ($0.____ CPG)

Midgrade:____ cents per gallon ($0.____ CPG)

Premium:____ cents per gallon ($0.____ CPG)

Diesel:____ cents per gallon ($0.____ CPG)

 

Unbranded Product:  OPIS Average unbranded rack price per gallon of the
applicable Product at the applicable delivery point that is in effect at the
time loading commences, plus all applicable taxes and all fees, plus State
loading and environmental fees, if any, plus or minus the applicable margin set
forth below:

 

-21-

 

--------------------------------------------------------------------------------

 

Regular:____ cents per gallon ($0.____ CPG)

Midgrade:____ cents per gallon ($0.____ CPG)

Premium:____ cents per gallon ($0.____ CPG)

Diesel:____ cents per gallon ($0.____ CPG)

 

All prices are based upon the delivery of a full transport truckload of
Product.  All prices are subject to the provisions of applicable law.

 

IN WITNESS WHEREOF, this Commodity Schedule has been duly executed and delivered
by the duly authorized officers of each of the parties hereto as of the date set
forth below.

 

Dated as of __________________

 

CIRCLE K STORES INC.

 

 

By _________________________________

      Name:

      Title:

 

 

LEHIGH GAS WHOLESALE LLC

 

 

By _________________________________

      Name:

      Title:

-22-

 